Citation Nr: 1447405	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 27, 2011, and in excess of 10 percent thereafter, for the service-connected left knee patellofemoral pain syndrome ("left knee disability"), to include whether a separate rating is warranted for instability. 

2.  Entitlement to an initial compensable rating prior to June 27, 2011, and in excess of 10 percent thereafter, for the service-connected right knee status post ACL reconstruction ("right knee disability"), "), to include whether a separate rating is warranted for instability. 

3.  Entitlement to an initial rating in excess of 10 percent prior to June 27, 2011, and in excess of 20 percent thereafter, for the service-connected mild degenerative disc disease of L5-S1 ("lumbar spine disability"). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2008.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO, in pertinent part, awarded service connection for bilateral knee and lumbar spine disabilities and assigned initial noncompensable ratings for the disabilities effective from April 2008.  The same decision also denied service connection for bilateral shoulder, cervical spine, and left ankle disorders. 

The Board has recharacterized the knee claims as they appear on the cover page of the instant decision.  This is consistent with the holdings of VA Office of General Counsel, which has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257(instability) and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

In September 2012, the RO awarded 10 percent disability ratings for each knee effective from June 27, 2011.  The RO awarded an initial 10 percent rating for the lumbar spine disability retroactive to the original grant of service connection and assigned a 20 percent rating from June 27, 2011.  The claims remain in controversy as less than the maximum benefit available was awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2014, the Board affirmed the denials of the service connection claims for bilateral shoulder, cervical spine, and left ankle disorders; consequently, the matters are no longer in appellate status.  Additionally, the Board again remanded the claims for increase (previously remanded in May 2011).  The matters have been returned to the Board and are ready for appellate disposition.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the service-connected left knee disability was not productive of limitation of flexion to 60 degrees or limited of extension to 5 degrees; there was no evidence of recurrent subluxation or lateral instability.  

2.  Throughout the entire appeal period, the service-connected right knee disability was not productive of limitation of flexion to 60 degrees or limited of extension to 5 degrees. 

3.  Prior to June 27, 2011, the service-connected right knee disability was not productive of recurrent subluxation or lateral instability; from June 27, 2011, 
instability of the right knee was no more than slight. 

4.  Prior to June 27, 2011, the service-connected lumbar spine disability has not been shown to be manifested by: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  From June 27, 2011, the service-connected lumbar spine disability has not been shown to be manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation prior to June 27, 2011, and in excess of 10 percent thereafter, for the service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2013).  

2.  The criteria for an initial compensable evaluation prior to June 27, 2011, and in excess of 10 percent thereafter, for the service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2013).  

3.  From June 27, 2011, the criteria for a separate 10 percent rating, and no higher, for right knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2013).  

4.  The criteria for an initial rating in excess of 10 percent prior to June 27, 2011, and in excess of 20 percent thereafter, for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran's claims on appeal arise from his disagreement with the initial disability evaluations assigned following the grant of service connection for bilateral knee and lumbar spine disabilities.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, the Board would note that in December 2008, the RO sent an additional letter informing the Veteran of the criteria necessary to warrant increased ratings.

The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony in support of his appeal, which he declined.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the February 2008 decision that assigned the initial noncompensable ratings for the bilateral knee and lumbar spine disabilities, and the Board will now consider whether higher evaluations are warranted for the disabilities at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   In September 2012, the RO awarded 10 percent disability ratings for each knee effective from June 27, 2011.  The RO awarded an initial 10 percent rating for the lumbar spine disability retroactive to the original grant of service connection and assigned a 20 percent rating from June 27, 2011.  The claims remain in controversy as less than the maximum benefit available was awarded.  See AB, supra.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Bilateral Knee Disabilities

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2013).
Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The Veteran's service connected left knee has been assigned a noncompensable  rating prior to June 27, 2011, under Diagnostic Code 5010 (traumatic arthritis), and a 10 percent rating thereafter under Diagnostic Codes 5010 and 5261 (limitation of extension).  The Veteran's service connected right knee has been assigned a noncompensable  rating prior to June 27, 2011, under Diagnostic Code 5010, and a 10 percent rating thereafter under Diagnostic Codes 5010 and 5257 (instability).

In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the knees is evaluated properly, the Board shall consider the service-connected symptomatology involving the knees under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the left knee disability does not warrant an initial compensable rating prior to June 27, 2011, or in excess of the currently assigned 10 percent thereafter, under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7.  The Board does not find that the right knee disability warrants an initial compensable rating prior to June 27, 2011, or in excess of 10 percent thereafter, for limitation of motion.  However, the Board does find that from June 27, 2011, a separate 10 percent rating, and no higher, is warranted for right knee instability.

In rating the Veteran's bilateral knee disability, the Board notes that under Diagnostic Code 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  There has been radiographic evidence of arthritis of the knees.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  Here, review of the evidence shows that flexion has been at worse limited to 120 degrees (left knee) and 105 degrees (right knee) upon VA examination in June 2011.  Previously, on VA examination in 2008 flexion was full to 140 degrees.  This does not meet the criteria established for a compensable rating  under Diagnostic Code 5260.  Extension was full upon VA examinations in 2008 and 2011, which does not even meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

The Board has noted the Veteran's complaints of pain experienced in his knees on VA examination in June 2011 and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with painful motion, the Veteran did not have any additional loss of limitation of motion during repetitive testing on VA examination in 2011.  There was no objective evidence of fatigability, incoordination, or weakness of the knee.  On VA examination in 2008, there were no complaints of pain with range of motion or repetitive motion testing.  The complaints of pain in 2011 clearly account for the current 10 percent ratings for the right and left knees as the Veteran's limitation of flexion does not even meet the criteria for even a noncompensable rating under this code section.  38 C.F.R. § 4.71a.  The same can be said of limitation of extension.  As noted above, as there was satisfactory evidence of painful motion in 2011, and limitation of motion of the bilateral knees is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application from June 27, 2011.  Id.  

Thus, the criteria do not provide for an initial compensable rating prior to June 27, 2011, or in excess of 10 percent thereafter, for limited flexion or an additional separate rating  based on actual limitation of extension for either the left or right knee.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

Turning next to disability due to instability, the Board finds that the medical records are devoid of objective findings of instability of  the left knee at any time throughout the appeal period.  See VA examinations dated in 2008 and 2011.  As for the right knee, there were no findings of instability of the right knee prior to VA examination in June 2011 and even then, anterior and posterior instability were classified as no more than mild.  Accordingly, there is no basis for providing a separate rating for left instability at any time throughout the appeal period.   There is no basis for providing a compensable rating for right knee instability prior to June 27, 2011.  There is however evidence of slight right knee instability from June 27, 2011, which warrants a separate 10 percent rating, and no higher, for instability under Diagnostic Code 5257.  A higher rating is not warranted for complaints of right knee pain, as 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's bilateral knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of  the knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

 "Staged" ratings, other than what is already in effect and/or granted in the instant appeal, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  


Lumbar Spine Disability

The service-connected lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 5242, degenerative arthritis of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or ventral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

As noted above, the service-connected lumbar spine disability has been assigned a 10 percent rating prior to June 27, 2011, and a 20 percent rating thereafter,  under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243, delineated above.  38 C.F.R. § 4.71a (2013).  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.  These include incapacitating episodes and neurological problems.  

While there has been some radiographic evidence showing narrowing of disc space (April 2009 magnetic resonance imaging (MRI)), there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.  

There are no neurological disabilities associated with the service-connected lumbar spine disability to warrant a separate rating under the diagnostic codes pertinent to rating neurological disorders.  Notably, on VA examinations in 2008 and 2011 the Veteran denied paresthesias, numbness, and leg or foot weakness.  He did complain of some radiating pain into the hips in 2008 and the groin in 2011; however, reflex, sensory, and motor examinations were normal on both occasions.  There has been no evidence of associated bowel or bladder impairment.  The Veteran has not submitted any evidence to refute that already of record.

Thus, the Board shall consider the service-connected lumbar spine disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only in the instant decision.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent rating prior to June 27, 2011, and 20 percent thereafter, are appropriate and no higher ratings are warranted at this time.  38 C.F.R. § 4.7; see Hart, supra. 

In this regard, on VA examination in 2008, range of motion of the lumbar spine was limited to 90 degrees of flexion and 30 degrees of extension.  Bilateral lateral flexion and rotation were to 30 degrees.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There was no pain after repetitive use or any additional loss of motion.  Gait was normal.  There were no abnormal spinal curvatures. 

Records from Dr. RS dated in August 2008 contain complaints of low back pain.  Gait and range of motion were normal despite complaints of pain with flexion.
The Veteran underwent another VA spine examination in June 2011.  Though the Veteran complained of pain, range of motion of the lumbar spine was possible to 40 degrees of flexion and 20 degrees of extension.  Bilateral lateral flexion and rotation were to 10 degrees.  There was pain on repetitive testing, but no additional limitations.  There was no objective evidence of spasm, atrophy, tenderness, or weakness.  There was guarding severe enough to be responsible for abnormal gait or abnormal spine contour.  

The Board has considered the complaints of pain experienced in the Veteran's lumbar spine, as well as functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness.  Despite complaints of pain on examination in 2011, flexion was still possible to 40 degrees and extension to 20 degrees.  There was no additional functional loss on repetitive testing.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There was no evidence of  lack of endurance, weakness or incoordination of the lumbar spine at any time due to the service-connected lumbar spine disability.  Id.  

The Board has also considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's lumbar spine disability is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, a rating in excess of 10 percent prior to June 27, 2011, and in excess of 20 percent thereafter, to include "staged" ratings, is not warranted.  Prior to June 27, 2011, the evidence does not show lumbar spine disability productive of symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome, neurological manifestations, or limited motion of the lumbosacral spine (forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 or combined range of motion of the thoracolumbar spine not greater than 120 degrees), muscle spasm, guarding, or localized tenderness to warrant a rating in excess of 10 percent.  While there was a worsening of the lumbar spine as of June 27, 2011, there was no evidence of the requisite incapacitating episodes of intervertebral disc syndrome, neurological manifestations, or limited motion of the lumbosacral spine (forward flexion of the thoracolumbar spine 30 degrees or less or favorable anklyosis), to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a; Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


Individual Unemployability and Extra-schedular Considerations

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his knee or lumbar spine claims.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows that while the Veteran has complained of effects on employment, to include decreased mobility with lifting and carrying, difficulty reaching, and pain, he has not claimed that the bilateral knee or lumbar spine disabilities render him unemployable.  On VA examination in 2008, the VA examiner found no significant effects on occupation.  He informed the VA examiner most recently in 2011, that he lost only one week of work in the past 12-month period.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected bilateral knee or lumbar spine disabilities, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral knee and lumbar spine disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral knee and lumbar spine disabilities reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on limitation of motion and functional loss (due to such symptoms as pain).  Even considering the Veteran's complaints of pain, he did not even meet the criteria for a compensable rating for limitation of flexion of either knee and there was no evidence of limitation of extension.  There was no change in range of motion even after repetitive testing of either knee.  Instability of the right knee was only shown to be slight from June 2011.  There was no evidence of right knee instability prior to June 2011 or any evidence of left knee instability throughout the appeal period.  Similarly, the Veteran did not meet the necessary criteria for limitation of forward flexion of the thoracolumbar spine to warrant a higher rating and there was no change in range of motion even after repetitive testing of the lumbar spine.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable rating prior to June 27, 2011, and in excess of 10 percent thereafter, for the service-connected left disability is denied. 

Entitlement to an initial compensable rating prior to June 27, 2011, and in excess of 10 percent thereafter, for the service-connected right knee disability is denied. 

Entitlement to a separate 10 percent rating, and no higher, from June 27, 2011, for right knee instability is granted subject to the controlling regulations governing monetary awards. 

Entitlement to an initial rating in excess of 10 percent prior to June 27, 2011, and in excess of 20 percent thereafter, for the service- lumbar spine disability is denied. 


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


